 1   W. Timothy Needham, (CSB #96542)
     Amelia F. Burroughs (CSB #221490)
 2   JANSSEN MALLOY LLP
     730 Fifth Street
 3   P.O. Drawer 1288
     Eureka, CA 95501
 4   Telephone: (707) 445-2071
     Facsimile: (707) 445-8305
 5
     Attorneys for Plaintiffs David Figueiredo and Dana Figueiredo
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      NORTHERN DISTRICT
10                                 OF THE STATE OF CALIFORNIA
11

12     DAVID FIGUEIREDO and DANA                   Case No.
13     FIGUEIREDO,
                                                   COMPLAINT FOR BREACH OF
14              Plaintiffs,                        CONTRACT AND COVENANT OF
                                                   GOOD FAITH AND FAIR DEALING
15              vs.
16     NATIONWIDE MUTUAL INSURANCE                 JURY TRIAL REQUESTED
       COMPANY dba NATIONWIDE
17     INSURANCE COMPANY, and DOES 1
       through 50, inclusive,
18

19              Defendants.
20

21         COMES NOW PLAINTIFFS, DAVID FIGUEIREDO and DANA FIGUEIREDO,
22   and for a cause of action alleges as follows.
23                                                PARTIES
24         1.         Plaintiffs, David Figueiredo and Dana Figueiredo (“Figueiredos”) are
25   residents of Humboldt County, California.
26         2.         Plaintiffs are informed and believe and, based on such information and
27   belief allege, that defendant Nationwide Mutual Company dba Nationwide Insurance
28
                                                    1         COMPLAINT FOR BREACH OF CONTRACT
                                                                   AND COVENANT OF GOOD FAITH
                                                                               AND FAIR DEALING
 1   Company(“Nationwide”) is an Ohio corporation authorized to and doing business in

 2   the State of California.

 3           3.    Plaintiffs are unaware of the true identity, nature and capacity of each of

 4   the defendants designated herein as a DOE. Plaintiffs are informed and believe that

 5   each of the defendants designated as a DOE is in some manner responsible for the

 6   damages as alleged in this complaint. Upon learning the true identity, nature and

 7   capacity of the DOE defendants, plaintiffs will amend this complaint to allege their

 8   true names and capacities.

 9           4.    Plaintiffs are informed and believe and, based thereon allege, that the

10   defendants and each of them, were the agents, servants and employees of the other

11   defendants, and each of them.

12                                        JURISDICTION

13           5.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

14   §1332(a).

15                              STATEMENT OF RELEVANT FACTS

16           6.    In 1997 the Figueiredos purchased a building in Fort Bragg, California

17   known as the “Union Store.”

18           7.    In 2004, the Figueiredos leased out a portion of that building to Autumn

19   and Jess Stuckey, dba Bamboo Garden Spa.

20           8.    The Stuckeys made improvements to the building, including dividing

21   portions of the leased premises into separate rooms.

22           9.    On or about April 11, 2007 the Stuckeys received an occupancy permit for

23   those improvements from the Fort Bragg Building Department which had been signed

24   off by the fire marshal.

25           10.   The relevant portions of the lease between the Figueiredos and the

26   Stuckeys read as follows:

27   / / /

28   / / /
                                                  2         COMPLAINT FOR BREACH OF CONTRACT
                                                                 AND COVENANT OF GOOD FAITH
                                                                             AND FAIR DEALING
 1                                     Section 9. Alterations.

 2                        Tenant shall not make or suffer to be made, any
                   alterations of the Leased Premises, or any part of the Leased
 3                 Premises, without the prior written consent of Landlord, and
                   any additions to, or alterations of, the Leased premises,
 4                 except movable furniture and trade fixture, shall become at
                   once a part of the realty and belong to Landlord…. Any
 5
                   alterations shall be in conformance with the requirements of
 6                 all municipal, state, and federal authorities.

 7                             Section 12. Landlord’s Insurance
                   (a)   Landlord shall maintain fire and extended coverage,
 8                 and at Landlord’s option, earthquake insurance, throughout
 9                 the Term. Tenant waives any right of recovery from the
                   Landlord, Landlord’s officers or employees, for any loss or
10                 damage (including consequential loss) resulting from any of
                   the perils insured against in the standard form fire insurance
11                 policy.
12                            Section. 19 Damage and Destruction
                   (a)   Landlord shall make necessary repairs upon the
13
                   occurrence of either:
14                       (i) partial destruction of the Leased Premises or the
                         Company Store during the term….
15

16   A true and correct copy of that lease is attached hereto as Exhibit A.

17                                    CAUSE OF FIRE

18           11.   On July 3, 2017, at approximately 8:30 p.m., a sprinkler head went off

19   in the utility room at the Union Store. A fire sprinkler flow alarm notification was

20   sent by the alarm company, and the fire department eventually responded. Because

21   only one sprinkler head had gone off, the fire department assumed there had been a

22   sprinkler head malfunction. Nevertheless, they shut off water to the sprinkler system

23   affected area and instructed the building manager, Troy Barrett, to turn off the

24   sprinkler system and to set up a fire watch, which he did. He had his son stay in the

25   building July 3rd and the morning of July 4th.

26           12.   On July 4th at approximately 4 a.m. a smoke alarm, which is separate

27   from the sprinkler alarm system, went off. There had apparently been a fire

28   / / /
                                                  3         COMPLAINT FOR BREACH OF CONTRACT
                                                                 AND COVENANT OF GOOD FAITH
                                                                             AND FAIR DEALING
 1   smoldering in the utility room which ignited causing smoke and fire damage to the

 2   premises.

 3         13.   The Stuckeys were insured under a small business insurance policy with

 4   State Farm Insurance, policy number 97-CF-N030-4, and a fire investigator hired by

 5   State Farm determined that the fire had been caused by oil rags which had been left

 6   in the Bamboo Spa utility room and then self-combusted. The Figueiredos were not

 7   named insureds under the State Farm policy and had no right whatsoever to the

 8   proceeds of that policy or to require the Stuckey’s to make repairs under the lease.

 9         14.   Plaintiffs Figueiredo obtained insurance for the Union Store with

10   Nationwide Insurance. That policy number was ACP CPP 3027187104.

11         15.   The policy period for the Nationwide policy ran from May 5, 2017 to

12   May 5, 2018. A true and correct copy of that policy is attached hereto as Exhibit B.

13         16.   The policy was issued to the Figueiredos in Humboldt County,

14   California and all premiums were paid in that County.

15                            POLICY LANGUAGE AT ISSUE

16         17.   The Nationwide policy that insured the Figueiredos provided as follows:

17                BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                 (CP 00 10 10 12)
18
                 A.     Coverage
19               We will pay for direct physical loss of or damage to Covered
                 property at the premises described in the Declarations caused
20
                 by or resulting from any Covered Cause of Loss.
21
                      4. Additional Coverages
22                         e. Increased Costs of Construction
23                            (1)   This Additional Coverage applies only to
                                    Buildings to which the Replacement Cost
24                                  Optional Coverage applies.
25                            (2)   In the event of damage by a Covered
                                    Cause of Loss to a building that is
26                                  Covered property, we will pay the
                                    increased costs incurred to comply with
27                                  the minimum standards of an ordinance or
28                                  law in the course of repair, rebuilding, or
                                                4         COMPLAINT FOR BREACH OF CONTRACT
                                                               AND COVENANT OF GOOD FAITH
                                                                           AND FAIR DEALING
 1                                    replacement of damaged parts of that
                                      property, subject to the limitations stated
 2                                    in e.(3) through e.(9) of this Additional
                                      Coverage.
 3
                                (3)   The ordinance or law referred to in e.(2)
 4                                    of this Additional Coverage is an
                                      ordinance or law that regulates the
 5                                    construction or repair of buildings or
 6                                    establishes     zoning     or    land use
                                      requirement at the described premises and
 7                                    is in force at the time of loss.
                                (4)   Under this Additional Coverage, we will
 8
                                      not pay any costs due to an ordinance or
 9                                    law that:
                                      (a)    You were required to comply with
10                                           before the loss, even when the
11                                           building was undamaged, and
                                      (b)    You failed to comply with.
12

13           18.   This policy language was changed by endorsement CP 04 46 10 12

14   as follows:

15                 CALIFORNIA – ORDINANCE OR LAW COVERAGE

16                 D.     Coverage
                        1. Coverage A – Coverage For Loss To The Undamaged
17
                           Portion of the Building
18                        With respect to the building that has sustained covered
                          direct physical damage, we will pay under coverage A
19                        for the loss in value of the undamaged portion of the
20                        building as a consequence of a requirement to comply
                          with an ordinance or law that requires demolition of
21                        undamaged parts of the same building

22                 G.     Under the endorsement we will not pay for loss due
                          to any ordinance or law that:
23
                          1.    You were required to comply with before the
24                              loss, even if the building was undamaged; and
25                        2.    You failed to comply with.

26           19.   The policy language for additional coverage was then modified

27   again, by endorsement CP 71 33 10 12, which reads:

28   / / /
                                                   5         COMPLAINT FOR BREACH OF CONTRACT
                                                                  AND COVENANT OF GOOD FAITH
                                                                              AND FAIR DEALING
 1    COMMERCIAL PROPERTY PLATINUM PROTECTION
                 PLUS ENDORSEMENT
 2
     3.   Under the BUILDING AND PERSONAL PROPERTY
 3        COVERAGE FORM, Section A. Coverage,4. Additional
          Coverages, Paragraph e. Increased Cost of Construction
 4        is deleted and replaced by the following:
 5          e. Ordinance or Law Coverage
               (1)   If a Covered Cause of Loss causes direct
 6                   physical damage to a building that is
 7                   Covered Property and as a result of such
                     damage you are required to comply with
 8                   the ordinance or law, we will pay for loss
                     or damage caused by enforcement of or
 9                   compliance with the ordinance or law that
                     regulates demolition, construction or
10                   repair of buildings, or establishes zoning
11                   or land use requirements at a covered
                     property; and is in force at the time of loss
12                   for:
                     a)    The loss in value of the undamaged
13
                           portion of the building as a
14                         consequence of a requirement to
                           comply with an ordinance or law
15                         that   requires    demolition   of
                           undamaged parts of the same
16                         building
17                   b)    The cost to demolish and clear the
                           site of undamaged parts of the same
18                         building as a consequence of a
                           requirement to comply with an
19
                           ordinance or law that requires
20                         demolition of such undamaged
                           property; and
21                   c)    The increased cost to:
22                         (1)    Repair      or   reconstruct
                                  damaged portions of that
23                                building; and/or
24                         (2)    Reconstruct    or    remodel
                                  undamaged portions of that
25                                building, whether or not
                                  demolition is required; when
26                                the increase cost is a
27                                consequence of a requirement
                                  to comply with the minimum
28
                                  6         COMPLAINT FOR BREACH OF CONTRACT
                                                 AND COVENANT OF GOOD FAITH
                                                             AND FAIR DEALING
 1                                                standards of the ordinance or
                                                  law.
 2

 3           The limiting language of Section (4) (e)(4) is no longer included in the
 4   “Platinum Plus” endorsement.

 5           20.   The policy also includes the following endorsement:

 6                              Commercial Property Conditions
                                     (CP 70 67 (01-94))
 7
                   E. LIBERALIZATION
 8                 If we adopt any revision that would broaden the coverage
                   under this Coverage Part without additional premium within
 9                 45 days prior to or during the policy period, the broadened
10                 coverage will immediately apply to this Coverage part.
                   G.    OTHER INSURANCE
11
                         1.    You may have other insurance subject to the
12                             same plan, terms, conditions and provision as
                               the insurance under this Coverage Part. If you
13                             do, we will pay our share of the covered loss or
                               damage. Our share is the proportion that the
14                             applicable Limit of Insurance under this
15                             Coverage part bears of the Limits of Insurance
                               of all insurance covering on the same basis.
16                       2.    If there is other insurance covering the same
17                             loss or damage, other than that described in 1.
                               Above, we will pay only for the amount of
18                             covered loss or damage in excess of the amount
                               due from that other insurance, whether you can
19                             collect on it or not. But we will not pay more
                               than the applicable Limit of Insurance.
20

21           21.   On August 31, 2018, Nationwide Insurance Company wrote plaintiffs. In
22   that letter, it claimed that losses of $99,699.83 were not covered because those
23   losses were within the “other insurance” provision of the Nationwide policy because
24   State Farm had paid that amount to the Stuckeys, even though the Stuckeys had no
25   duty to make repairs under their lease with the Figueiredos and even though the
26   Figueiredos were not insureds under that policy. A true and correct copy of that
27   letter is attached as Exhibit C.
28   / / /
                                                  7        COMPLAINT FOR BREACH OF CONTRACT
                                                                AND COVENANT OF GOOD FAITH
                                                                            AND FAIR DEALING
 1         22.    Nationwide further claimed in its letter that repairs to the ceiling and

 2   fire sprinklers that were damaged by the fire were not covered because they were due

 3   to “an ordinance or law you were required to comply with before the loss” under

 4   Section 4(e) of its policy.

 5         23.    On October 30, 2018, plaintiffs wrote Nationwide explaining that the

 6   position taken by Nationwide was incorrect and requesting that it reconsider its

 7   position. That letter went on to explain that there were additional losses that were

 8   incurred and should be paid for, regardless of the legal arguments on “other

 9   insurance” and/or the “ordinance or law” exclusion. A true and correct copy of that

10   correspondence is attached as Exhibit D. Rather than respond to plaintiff’s letter,

11   Nationwide simply reasserted its previous position. A true and correct copy of its

12   email on November 8, 2018 to that effect is attached hereto as Exhibit E.

13                                 FIRST CAUSE OF ACTION

14                      (Breach of Contract – Nationwide Insurance Company)

15         24.    Plaintiffs herein incorporate paragraphs 1 through 23 above in their

16   entirety and incorporates those allegations as if fully set forth herein.

17         25.    Plaintiffs have performed all duties and responsibilities pursuant to the

18   insurance contract and has made all payments pursuant thereto.

19         26.    Defendant Nationwide has breached its duties to the plaintiffs in the

20   following manner:

21                (a)    By failing and refusing to complete a full investigation;

22                (b)    By failing and refusing to respond to a request for explanation

23                       regarding its denial of coverage;

24                (c)    By failing to provide insurance coverage in a manner consistent

25                       with the expressed and implied obligations of its policy.

26         27.    Specifically, Nationwide’s claim that certain losses in the amount of

27   $99,693.83 are not covered pursuant to G.3 of its Commercial Property Conditions

28   because there was “other insurance” through State Farm that insured the Stuckey’s is
                                                  8          COMPLAINT FOR BREACH OF CONTRACT
                                                                  AND COVENANT OF GOOD FAITH
                                                                              AND FAIR DEALING
 1   incorrect and contrary to basic tenants of insurance construction and California law.

 2   As Plaintiffs explained to Nationwide in their letter of October 30, 2018, the

 3   Stuckey’s insurance with State Farm did not cover the same loss or damage.

 4   Further, under any reasonable reading of the policy’s “other insurance” language that

 5   provision must be read as “other insurance” of the Figueredo’s, which they did not

 6   have. Finally, California law is clear that “other insurance” clauses cannot be read to

 7   leave the insured without recourse. As interpreted by Nationwide, the “other

 8   insurance” clause is an “escape clause” and contrary to public policy.

 9         28.    On November 8, 2018, Nationwide failed and refused to respond to any

10   of the points raised in the Plaintiffs letter of October 30, 2018 and simply reiterated

11   its denial of coverage.

12         29.    As a result of the actions of defendant Nationwide, plaintiffs have

13   sustained damages in the approximate amount of $99,693.83, or according to proof.

14         WHEREFORE, Plaintiffs pray for judgement as hereinafter set forth.

15                               SECOND CAUSE OF ACTION

16         30.    Plaintiffs hereby incorporate paragraphs 1 through 29 above in their

17   entirety and incorporate those allegations as if fully set forth herein.

18         31.    The Nationwide policy specifically provided for coverage for damage

19   incurred during repair to comply with “ordinance or law. “Nevertheless, Defendant

20   Nationwide refused to pay for upgrades to the premises during the course of repair,

21   claiming that those upgrades were due to “an ordinance or law you were required to

22   comply with before the loss.”

23         32.    Plaintiffs pointed out in their correspondence of October 30, 2018 that

24   the improvements by the Stuckeys had been approved by the Building Department

25   and the Fire Marshall and, thus, there were no ordinance or law that they were

26   required to be complied with before the loss. Plaintiffs further pointed out that the

27   endorsement on which Nationwide relied to deny coverage had been replaced by the

28   “Platinum Plus” endorsement which did not contain the “before the loss” provision.
                                                  9         COMPLAINT FOR BREACH OF CONTRACT
                                                                 AND COVENANT OF GOOD FAITH
                                                                             AND FAIR DEALING
 1   Nevertheless, Nationwide refused to reconsider its denial.

 2         33.    As a result of Nationwide’s denial of coverage for upgrades to the

 3   premises during the course of repair Plaintiffs have been damaged in the amount of

 4   $52,497.80 or according to proof.

 5         WHEREFORE, Plaintiffs pray for judgement as hereinafter set forth.

 6                                THIRD CAUSE OF ACTION

 7         34.    Plaintiffs hereby incorporate paragraph 1 through 33 in their entirety

 8   and incorporate those allegations as if fully set forth herein.

 9         35.    In addition to the losses et forth above Plaintiffs also incurred fire

10   losses for the following:

11                Ceiling demolition                           $5,900.00

12                Replacement of ceiling drywall               $7,000.00

13                Replacement of insulation                    $1,772.25

14                R&R ceiling fixtures and vents               $850.00

15                Building Permits and inspections             $1,500.00

16                Subtotal                                     $1,7022.25

17                20% Contractors overhead and profit          $3,404.45

18                TOTAL ADDITIONAL EXPENSES:                   $20,426.70

19         36.    Plaintiffs submitted a claim for such additional expenses under the

20   policy in their letter of October 30, 2018, but their claim for these losses has been

21   utterly ignored.

22         WHEREFORE, Plaintiffs pray for judgement as hereinafter set forth.

23                                  FOURTH CAUSE OF ACTION

24                      (Breach of the Covenant of Good Faith and Fair Dealing)

25         37.    Plaintiffs herein incorporate paragraphs 1 through 36 above in their

26   entirety and incorporate those allegations as if fully set forth herein.

27         38.    At all times mentioned herein, Nationwide agreed to act in good faith

28   and deal fairly with plaintiffs, David and Dana Figueiredo, its insureds, when it
                                                 10         COMPLAINT FOR BREACH OF CONTRACT
                                                                 AND COVENANT OF GOOD FAITH
                                                                             AND FAIR DEALING
 1   entered into the policy and accepted premiums from the plaintiffs.

 2         39.    Defendant Nationwide’s refusal to pay plaintiffs’ claims under the

 3   policy at issue was in bad bath in that Nationwide, among other things:

 4               (a)    Failed to investigate the claim thoroughly;

 5               (b)    On information and belief, adopted an unduly restrictive

 6                      interpretation of the policy in a manner calculated to deny the

 7                      plaintiffs the amount due to them due under the policy;

 8               (c)    Failed to acknowledge and act reasonably upon communications

 9                      with respect to plaintiffs’ claims arising out of the policy;

10               (d)    Failed to provide coverage for a claim after being provided notice.

11         40.   Defendant Nationwide’s conduct constitutes “bad faith” in that its

12   failure to provide coverage for plaintiffs’ claim has caused plaintiffs not to be made

13   whole for the clearly covered losses under the policy.

14         41.   As a direct and proximate result of defendant Nationwide’s bad faith

15   refusal to provide under the policy, plaintiffs, in addition to the losses covered by

16   the policy, have sustained damages and loss of lease payments in the amount of

17   $27,021.79, which losses continue to accrue. Further, plaintiffs were unable to move

18   into the store themselves because they had not received payment to complete the

19   construction, and thus were required to pay delay damages of $6,300.

20         42.   Further, plaintiffs, and each of them, suffered emotional distress as a

21   result of the wrongful denial of benefits under their policy.

22         WHEREFORE, PLAINTIFFS PRAY for judgement as hereinafter set forth:

23         1.    First Cause of Action: for damages in the amount of $99,699.83, or

24   according to proof;

25         2.    Second Cause of Action: for damages in the amount of $52,497.80 or

26   according to proof.

27         3.    Third Cause of Action: for damages in the amount $20,426.70 or

28   according to proof.
                                                 11        COMPLAINT FOR BREACH OF CONTRACT
                                                                AND COVENANT OF GOOD FAITH
                                                                            AND FAIR DEALING
 1          4.   Fourth Cause of Action for consequential damages in just and

 2   reasonable amounts;

 3          5.   For attorneys’ fees pursuant to Grant v Superior Court (1985) 37 Cal.3d

 4   813;

 5          6.   Prejudgment interest; and

 6          7.   For such other relief as the Court shall deem proper.

 7   Date: December 12, 2018                    JANSSEN MALLOY LLP

 8

 9
                                                By: W. Timothy Needham
10                                              W. Timothy Needham
                                                Attorneys for Plaintiffs
11                                              David Figueiredo and Dana Figueiredo
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               12        COMPLAINT FOR BREACH OF CONTRACT
                                                              AND COVENANT OF GOOD FAITH
                                                                          AND FAIR DEALING
